Appeal by defendant from a judgment of the County Court, Rockland County (Edelstein, J.), rendered January 15,1982, convicting him of criminal sale of a controlled substance in the fourth degree, upon his plea of guilty, and sentencing him to a term of imprisonment of 60 days to run concurrent with a five-year term of probation, and denying him youthful offender status.
Judgment modified, as a matter of discretion in the interest of justice, by vacating defendant’s conviction and adjudicating him a youthful offender. As so modified, judgment affirmed, and case remitted to the County Court, Rockland County, for further proceedings pursuant to CPL 460.50 (5).
*875Under all of the circumstances, defendant should have been afforded youthful offender status. Mollen, P. J., Lazer, Mangano and Eiber, JJ., concur.